MEMORANDUM DECISION                                                             FILED
                                                                           09/06/2017, 10:24 am
Pursuant to Ind. Appellate Rule 65(D),
                                                                                CLERK
this Memorandum Decision shall not be                                       Indiana Supreme Court
                                                                               Court of Appeals
regarded as precedent or cited before any                                        and Tax Court

court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Evan K. Hammond                                          Curtis T. Hill, Jr.
Marion, Indiana                                          Attorney General of Indiana
                                                         Robert J. Henke
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Termination of the Parent-                        September 6, 2017
Child Relationship of:                                   Court of Appeals Case No.
                                                         27A02-1704-JT-694
E.L.R. and E.J.R. (Minor
Children)                                                Appeal from the Grant Superior
                                                         Court
And
                                                         The Honorable Dana J.
J.R. (Father),                                           Kenworthy, Judge
Appellant-Respondent,                                    Trial Court Cause No.
                                                         27D02-1601-JT-1 & 27D02-1601-
        v.                                               JT-3

The Indiana Department of
Child Services,
Appellee-Petitioner.




Court of Appeals of Indiana | Memorandum Decision 27A02-1704-JT-694 | September 6, 2017             Page 1 of 21
      Riley, Judge.


                                 STATEMENT OF THE CASE
[1]   Appellant-Respondent, J.R. (Father), appeals the trial court’s Order terminating

      his parental rights to his minor children, ELR and EJR (collectively, Children).


[2]   We affirm.


                                                       ISSUE
[3]   Father presents us with two issues on appeal, which we consolidate and restate

      as the following single issue: Whether the Indiana Department of Child

      Services (DCS) presented clear and convincing evidence to support the

      termination of Father’s parental rights.


                       FACTS AND PROCEDURAL HISTORY
[4]   C.N. (Mother) 1 and Father are the biological parents of ELR, born on May 20,

      2008, and EJR, born on June 9, 2009. Mother and Father were never married

      and Father established paternity for the Children by executing a paternity

      affidavit. The Children were in Father’s care and custody until January 2013

      when he became incarcerated on a charge of domestic abuse committed against

      his then-wife, while the Children were in the house. As a result of this

      allegation, a no-contact order was issued against Father, prohibiting him to




      1
        Mother voluntarily relinquished her parental rights to the Children. Facts pertaining to Mother will be
      included in so far as they are relevant to Father’s appeal.

      Court of Appeals of Indiana | Memorandum Decision 27A02-1704-JT-694 | September 6, 2017           Page 2 of 21
      contact the Children. After Mother received custody over the Children in

      January 2013, the Children resided with her and Mother’s then-husband, C.N.

      (Stepfather). Mother and Stepfather have one child together, C.N., Jr. 2


[5]   On November 16, 2016, DCS received a report alleging that EJR had a bruise

      on his neck and forehead. The bruise on his neck was described as being dark

      purple and consistent with a thumb print, while the bruise on EJR’s forehead

      was yellowish and fading, with the knot from the injury still being visible.

      According to the report, EJR stated that “his [M]other [had] picked him up by

      his neck and threw him across the room.” (DCS Exh. 1, pp. 3-4). The report

      indicated that Mother and Stepfather frequently abandoned all three children

      for at least a week. The home had no running water and no plan to reestablish

      utilities as Mother and Stepfather were both addicted to illegal substances and

      could not afford to pay the water bill. As a result of DCS’s investigation into

      Mother’s abuse, the Children became the subject of a court-approved Informal

      Adjustment (IA). During the IA, the Children resided with Mother and

      Stepfather, while DCS provided home-based case management and conducted

      a parenting assessment.


[6]   As part of the IA, DCS’s family case manager, Cassandra Brubaker (FCM

      Brubaker), frequently visited the home. During these visits, she saw a home in

      “chaos.” (Transcript p. 188). “The boys were out of control[.]” (Tr. p. 188).



      2
       Mother, Stepfather, and C.N., Jr. are subject to separate proceedings. Facts with respect to those
      proceedings will be included in so far as they are relevant to the case before us.

      Court of Appeals of Indiana | Memorandum Decision 27A02-1704-JT-694 | September 6, 2017          Page 3 of 21
      They would kick, and jump into walls, “thinking they could go through walls.”

      (Tr. p. 191. The boys would also “climb up on the couch, get on the window

      sill and then jump on [FCM Brubaker’s] shoulders. They’d pick up the dog and

      throw the dog and kick the dog.” (Tr. p. 191). To keep the Children in their

      bedrooms at night, Mother and Stepfather had installed locks on the outside at

      the top of the door. After expressing her concern several times without any

      change, FCM Brubaker bought door alarms which she made Stepfather install.


[7]   Jeannette Hoeksema (Hoeksema), a therapist with Family Service Society,

      conducted the parenting assessment. She observed the Children to be “very

      physically aggressive toward myself, toward [Stepfather], toward each other.”

      (Tr. p. 136). “[EJR] kicked [Hoeksema]. [EJR] then kicked [Stepfather] who

      ran after [EJR] and kicked him in response.” (Tr. p. 137). ELR would climb

      on Hoeksema’s shoulders, “standing on [her] with his feet.” (Tr. p. 137). She

      noticed that “there were times that there was no response to the [C]hildren’s

      aggression toward [Hoeksema] and toward each other. There were times where

      [Stepfather] intervened, but that didn’t stop the physical aggression.” (Tr. p.

      137).


[8]   As part of the IA, Mother and Stepfather were required to receive DCS’s

      approval to leave the Children with any other caregiver. Mother and Stepfather

      ignored this condition and allowed the Children to spend nights with a relative,

      where the Children were sexually abused by a member of the relative’s

      household. Due to this incident, as well as other concerns voiced during the

      IA, DCS filed petitions on June 30, 2014, alleging the Children to be Children

      Court of Appeals of Indiana | Memorandum Decision 27A02-1704-JT-694 | September 6, 2017   Page 4 of 21
       In Need of Services (CHINS). Although the CHINS petitions allowed the

       Children to remain in the home with Mother and Stepfather, its purpose was

       “[t]o provide more intensive services for the [C]hildren and the parents and to

       have a court intervention, . . . and hope to get the [C]hildren more services.”

       (Tr. p. 194).


[9]    On September 2, 2014, DCS removed the Children from the home after Mother

       was arrested for domestic battery. DCS placed the Children with Stepfather,

       who entered into a safety plan not to let Mother have contact with the Children

       outside the supervised visitations. Nevertheless, Mother entered the home and

       choked EJR. Consequently, on September 18, 2014, the Children were removed

       from Stepfather’s care and placed with foster parents, pursuant to an order

       authorized by the trial court. Even though Father had been released from

       prison since approximately January 17, 2014, the Children were not placed

       with him because of the no-contact order that was still in effect.


[10]   On October 16, 2014, Father was placed under a dispositional decree and the

       trial court ordered him to participate in reunification proceedings, which

       included: maintain regular, weekly contact with FCM Brubaker; keep all

       appointments with service providers and FCM Brubaker; maintain suitable,

       safe, and stable housing and household necessities; secure and maintain a legal

       and stable source of income; comply with the terms of probation in the criminal

       case; comply with the no-contact order; and to participate in and successfully

       complete a domestic violence assessment, and to follow all other

       recommendations. Despite the trial court’s order, Father’s contact with the

       Court of Appeals of Indiana | Memorandum Decision 27A02-1704-JT-694 | September 6, 2017   Page 5 of 21
       DCS was minimal. Besides participating in a parenting assessment in April

       2015, FCM Brubaker recalled some limited phone contact in early 2015.


[11]   At the April 9, 2015 dispositional hearing, the trial court found that Father had

       failed to comply with court orders, had not enhanced his parental abilities, and

       had failed to cooperate with DCS. For approximately one month after the

       dispositional decree, from April 2015 until May 2015, Father had bi-weekly

       contact with FCM Brubaker. During that time, he completed a substance abuse

       assessment and a parenting assessment with Hoeksema. Hoeksema concluded

       that Father’s “truthfulness scale score was what was called the problem risk

       range so that suggests that there was what they call distortion in answers in an

       attempt to present him in an overly favorable light.” (Tr. p. 145). Father’s

       assessment revealed that his “violent scale was in the [] medium risk range[,]”

       indicating that Father “is impatient, easily annoyed, and [has] a rather low

       frustration tolerance.” (Tr. p. 145). As a result of the assessment, Hoeksema

       recommended additional testing for Father, as well as a psychological

       evaluation. Father never followed up on these recommendations.


[12]   On May 21, 2015, the trial court conducted a permanency hearing in the

       CHINS proceedings and found Father not in compliance with the case plan that

       he had just recently started participating in, and had not adhered to the

       recommendations made as a result of DCS’s services. Therefore, the trial court

       ordered Father to complete a psychological evaluation and complete all

       recommendations resulting from that evaluation. The trial court approved

       DCS’s request to change the permanency plan and initiate the termination of

       Court of Appeals of Indiana | Memorandum Decision 27A02-1704-JT-694 | September 6, 2017   Page 6 of 21
       parental rights. Starting June 2015, Father ceased all contact with FCM

       Brubaker and stopped all participation in court-ordered services.


[13]   In late June or early July 2015, Father was arrested in Iowa and extradited to

       Grant County, Indiana, on a Level 5 felony theft charge and two Class B

       misdemeanors for criminal mischief and false informing, respectively. These

       charges resulted in a revocation of his probation in his previous battery

       conviction. At the time of the termination hearing, Father was incarcerated

       with no scheduled release date.


[14]   On August 6, 2015, and February 4, 2016, the trial conducted periodic case

       reviews and determined both times that Father had not complied with the

       Children’s case plan and affirmed the permanency plan of adoption. On

       January 27, 2016, DCS filed a petition to terminate Father’s parental rights to

       his Children. From February through August 2016, the trial court conducted

       five evidentiary fact-finding hearings at which Father appeared in the custody of

       law enforcement personnel.


[15]   During the fact-finding hearings, the trial court received testimony from, among

       others, the Children’s foster mother and therapist. Lucretia Swan (Swan), the

       Children’s foster mother, described the Children’s behavior and progress after

       DCS placed them in her care and custody. The initial safety plan called for an

       adult to be in the room with the Children at all times because of their violent

       nature towards each other. “Several times,” Swan found “them choking each

       other.” (Tr. p. 113). The Children acted out sexually, “constantly waving their


       Court of Appeals of Indiana | Memorandum Decision 27A02-1704-JT-694 | September 6, 2017   Page 7 of 21
       penises at each other, pulling their pants down, and waving it, asking [Swan’s]

       grandchildren to pull their pants down, so some sexual acting out there.” (Tr.

       p. 117). Swan advised that “[t]he one thing that has worked for them is

       structure.” (Tr. p. 120). Being a foster mother to ELR for two years, she first

       met him when he was “a very angry child. He [was] a bully and he [was] going

       to hit the other kids.” (Tr. p. 114). Re-evaluating ELR at the time of the

       hearing, Swan explained that he is “doing better. [ELR] still has anger issues

       which he works on in counselling.” (Tr. p. 115). Swan only remained a foster

       parent to EJR for one year before she requested his placement elsewhere.

       Although she tried numerous times to bring EJR back into the house, he

       “couldn’t sustain himself.” (Tr. p. 112). During the one year EJR was in her

       care, EJR was “uncontrollable.” (Tr. p. 112). He was defiant. “[EJR]

       threatened people to kill him. He tried to stab [Swan] with a knife and then

       when he came back in May, he threatened to kill us all in our sleep.” (Tr. p.

       112). EJR was seven years old at the time.


[16]   Sandra Duecker (Duecker) has been the Children’s therapist since October 27,

       2014. Upon initial evaluation, Duecker diagnosed ELR with post-traumatic

       stress disorder. “He ha[d] a lot of problems with emotional regulation. He

       could not manage his emotions. He couldn’t identify how he felt, what he

       thought he ought to do.” (Tr. p. 161). As a result, “[h]e was having a hard

       time functioning in all social relationships, teachers, peers, brothers, all those

       kinds of areas.” (Tr. p. 161). After working with ELR regularly once a week

       for over two years, Duecker sounded hopeful and indicated that he made a


       Court of Appeals of Indiana | Memorandum Decision 27A02-1704-JT-694 | September 6, 2017   Page 8 of 21
       “tremendous improvement.” (Tr. p. 165). She clarified that ELR “can now

       sometimes identify how he’s feeling and talk about ways he can cope with that,

       things he can do. His behavior is just totally different.” (Tr. p. 164). “He

       smiles. He laughs. He gets mad. He has a normal range of emotions that he

       can exhibit and they seem to match the activity and the event.” (Tr. p. 164).

       Duecker added that ELR’s “empathy has gone way up when it even comes to

       his younger brother.” (Tr. p. 165). Overall, she opined that “the majority of

       the fact that he feels good about himself has to do with where he’s been living

       and the kind of care he’s been receiving on that steady, regular emotional”

       basis. (Tr. p. 166). She recommended placement in a family trained in and

       understanding of trauma, who show warmth and consistency, and who are very

       patient and totally committed to his needs.


[17]   Turning to EJR, Duecker explained that he “is a very different picture.” (Tr. p.

       168). When she first evaluated EJR, she considered him “much more disturbed

       than [ELR] was.” (Tr. p. 169). EJR “couldn’t look you in the eye. His activity

       level was extreme. His anxiety level was so high that he would just buzz from

       event to event to activity to activity. He would laugh inappropriately. He

       would get mad over nothing.” (Tr. p. 169). After working with him, Duecker

       thought “he got better for a period of time and [she] was really hopeful.” (Tr. p.

       171. But “then he just seemed to fall apart and start getting more aggressive

       toward those that [] he really cared for. . . . [I]t was almost as if he was allergic

       to that feeling and then he would overreact in a violent way.” (Tr. p. 171).

       Duecker’s overall prognosis for EJR was cautiously optimistic. While she


       Court of Appeals of Indiana | Memorandum Decision 27A02-1704-JT-694 | September 6, 2017   Page 9 of 21
       thought there was a “possibility that he can get better,” it was “much different

       than [ELR’s] hopefulness level.” (Tr. p. 177). She indicated the need for

       intensive therapy and placement with a highly trained family with little

       expectation that EJR will reciprocate. At the time of the termination hearings,

       EJR was placed at Youth Opportunity Center, a residential treatment center, to

       stabilize his behavior and conduct further assessments to better understand his

       needs.


[18]   John Key, the Court Appointed Special Advocate for the Children (CASA

       Key), testified that the Children are “on a track that is very positive[.]” (Tr. p.

       245). He advised the court that the Children have made “incredible progress in

       behavior and academically.” (Tr. p. 245). Indicating that the stability that the

       Children received in not having had parental visits was a positive influence on

       their progress, CASA Key cautioned that “whenever they have a change where

       they come back to something that was in their past, they just regress, and they

       can’t afford to go back.” (Tr. p. 245).


[19]   During the hearing, Father testified that he last saw the Children in January of

       2013. He requested the trial court to place the Children with his new wife,

       L.R., whom he had married while he was incarcerated and with whom he had

       an eighteen-year-old son. He explained that the Children had been “very

       young” when they had initially met L.R., and he was unsure they would even

       recognize her. (Tr. p. 99). He admitted that “[t]here would almost be a

       question of recognizing me at this point. It’s been almost four years.” (Tr. p.

       108).

       Court of Appeals of Indiana | Memorandum Decision 27A02-1704-JT-694 | September 6, 2017   Page 10 of 21
[20]   On March 8, 2017, the trial court issued its Order terminating Father’s parental

       rights. The trial court concluded, in pertinent part, that there is a reasonable

       probability that the conditions resulting in the Children’s removal and

       continued placement out of Father’s custody will not be remedied; there is a

       reasonable probability that the continuation of the parent-child relationship

       poses a threat to the Children’s well-being; and termination of Father’s parental

       rights is in the Children’s best interests.


[21]   Father now appeals. Additional facts will be provided as necessary.


                               DISCUSSION AND DECISION
                                             I. Standard of Review

[22]   Father appeals the trial court’s termination of his parental rights. A parent has

       an “interest in the care, custody, and control of his or her children [that] is

       ‘perhaps the oldest of the fundamental liberty interests.’” In re G.Y., 904 N.E.2d
1257, 1259 (Ind. 2009) (quoting Troxel v. Granville, 530 U.S. 57, 65 (2000)). The

       Fourteenth Amendment to the United States Constitution thus safeguards “the

       traditional right of parents to establish a home and raise their children.” Id.

       Nevertheless, it is well established that “parental rights are not absolute and

       must be subordinated to the child’s interests when determining the proper

       disposition of a petition to terminate parental rights.” S.L. v. Ind. Dep’t of Child

       Servs., 997 N.E.2d 1114, 1122 (Ind. Ct. App. 2013) (internal quotation marks

       omitted) (quoting In re I.A., 934 N.E.2d 1127, 1132 (Ind. 2010)). Termination

       of parental rights is appropriate where “parents are unable or unwilling to meet


       Court of Appeals of Indiana | Memorandum Decision 27A02-1704-JT-694 | September 6, 2017   Page 11 of 21
       their parental responsibilities.” In re G.Y., 904 N.E.2d at 1259-60. We

       appreciate that the termination of a parent-child relationship is “an extreme

       measure and should only be utilized as a last resort when all other reasonable

       efforts to protect the integrity of the natural relationship between parent and

       child have failed.” K.E. v. Ind. Dep’t of Child Servs., 39 N.E.3d 641, 646 (Ind.

       2015) (internal quotation marks omitted).


[23]   Upon review of a trial court’s termination of parental rights, our court does not

       reweigh evidence or assess the credibility of witnesses. In re G.Y., 904 N.E.2d at

       1260. Rather, we “consider only the evidence and reasonable inferences that

       are most favorable to the judgment.” Id. Additionally, the trial court issued

       specific findings of fact and conclusions thereon, which requires application of

       the two-tiered standard of review set forth in Indiana Trial Rule 52(A): “[f]irst,

       we determine whether the evidence supports the findings, and second we

       determine whether the findings support the judgment.” Id. We “shall not set

       aside the findings or judgment unless clearly erroneous, and due regard shall be

       given to the opportunity of the trial court to judge the credibility of the

       witnesses.” Ind. Trial Rule 52(A). A trial court has clearly erred “if the

       findings do not support the trial court’s conclusions or the conclusions do not

       support the judgment.” In re G.Y., 904 N.E.2d at 1260 (quoting Bester v. Lake

       Cnty. Office of Family & Children, 839 N.E.2d 143, 147 (Ind. 2005)).


                                            II. Termination Statute

[24]   To support the termination of a parent’s rights, DCS must prove, in relevant

       part, that a child has been removed from the home for a certain period, and

       Court of Appeals of Indiana | Memorandum Decision 27A02-1704-JT-694 | September 6, 2017   Page 12 of 21
               (B) that one (1) of the following is true:
                  (i) There is a reasonable probability that the conditions that
               resulted in the child’s removal or the reasons for placement
               outside the home of the parents will not be remedied.
                  (ii) There is a reasonable probability that the continuation of
               the parent-child relationship poses a threat to the well-being of
               the child.
                  (iii) The child has, on two (2) separate occasions, been
               adjudicated a [CHINS].
               (C) that termination is in the best interests of the child; and
               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       Ind. Code § 31-35-2-4(b)(2). DCS is required to establish each element by clear

       and convincing evidence. In re G.Y., 904 N.E.2d at 1260.


[25]   On appeal, Father does not challenge the trial court’s conclusions that the

       Children have been removed from their care for the requisite time or that DCS

       has established a satisfactory plan for the Children’s care and treatment going

       forward. Rather, he contends that there is insufficient evidence to support the

       trial court’s conclusions that there is a reasonable probability either that the

       conditions resulting in the Children’s removal and continued placement outside

       the home will not be remedied or that the continuation of the parent-child

       relationship poses a threat to the Children’s well-being 3 and that termination is

       in the Children’s best interests. We address each argument in turn.




       3
         Indiana Code section 31-35-2-4(b)(2)(B) is written in the disjunctive; thus, DCS need only prove one of the
       three elements listed. See In re A.K., 924 N.E.2d 212, 220-21 (Ind. Ct. App. 2010), trans. dismissed. In this
       case, DCS did not allege that the Child has been twice adjudicated a CHINS. Therefore, the relevant inquiry

       Court of Appeals of Indiana | Memorandum Decision 27A02-1704-JT-694 | September 6, 2017         Page 13 of 21
                                           A. Remediation of Conditions

[26]   In considering whether there is a reasonable probability that conditions will not

       be remedied, we must identify what conditions led to the Children’s “placement

       and retention” outside of the home and then determine whether there is a

       reasonable probability that those conditions will not be remedied. K.T.K. v. Ind.

       Dep’t of Child Servs., 989 N.E.2d 1225, 1231 (Ind. 2013). In making these

       decisions, “the trial court must judge a parent’s fitness as of the time of the

       termination proceeding, taking into consideration evidence of changed

       conditions—balancing a parent’s recent improvements against habitual

       pattern[s] of conduct to determine whether there is a substantial probability of

       future neglect or deprivation.” In re E.M., 4 N.E.3d 636, 643 (Ind. 2014)

       (internal quotation marks omitted) (quoting Bester, 839 N.E.2d at 152; K.T.K.,
989 N.E.2d at 1231). “Habitual conduct may include ‘criminal history, drug

       and alcohol abuse, history of neglect, failure to provide support, and lack of

       adequate housing and employment.’” K.E., 39 N.E.3d at 647. DCS “is not

       required to provide evidence ruling out all possibilities of change; rather, it need

       only establish that there is a reasonable probability that the parent’s behavior

       will not change.” A.D.S. v. Ind. Dep’t of Child Servs., 987 N.E.2d 1150, 1157

       (Ind. Ct. App. 2013) (internal quotation marks omitted), trans. denied.




       is whether DCS established the existence of a reasonable probability either that the conditions resulting in the
       Child’s removal or continued placement outside the home will not be remedied or that the continuation of the
       parent-child relationship poses a threat to the Child’s well-being.

       Court of Appeals of Indiana | Memorandum Decision 27A02-1704-JT-694 | September 6, 2017           Page 14 of 21
[27]   According to Father, the evidence does not support a conclusion that there is a

       reasonable probability that the conditions resulting in the Children’s removal

       and continued placement out of the home will not be remedied. Without

       challenging any of the trial court’s findings, he argues that he was incarcerated

       during a majority of these proceedings. However, he asserts that the evidence

       establishes that “[o]nce released from incarceration,” he “completed the drug

       and alcohol assessment and parenting assessment that he was directed to do.”

       (Appellant’s Br. p. 16). He noted that, even though he is incarcerated, the

       Children need not be placed in foster care, but instead should be placed with his

       new wife during the time period that [he] remains incarcerated” as it “would

       provide the stability and permanency the [C]hildren need.” (Appellant’s Br. p.

       17).


[28]   Father insists that the present case is analogous to Rowlett v. Vanderburgh County

       OFC, 841 N.E.2d 615, 622 (Ind. Ct. App. 2006), trans. denied, wherein this court

       determined that termination of a parent’s rights was inappropriate because the

       parent, who was incarcerated throughout the entire termination proceedings

       and for all but two months of the CHINS proceedings, and was set to be

       released six weeks after the hearing, had made a good faith effort to better

       himself as a person and as a parent. He participated in services, took classes in

       parenting skills, domestic violence and substance abuse. Id. He had an

       established relationship with the children by sending them letters and calling

       them. Id. Recognizing that the parent had made positive strides while

       incarcerated, we concluded that “at this point in time,” there was no clear and


       Court of Appeals of Indiana | Memorandum Decision 27A02-1704-JT-694 | September 6, 2017   Page 15 of 21
       convincing evidence that the conditions that had mandated the removal would

       not be remedied. Id. at 623-24.


[29]   Father’s arguments largely amount to a request to reweigh the evidence, which

       we decline to do. See In re Termination of Parent-Child Relationship of D.D., 804
N.E.2d 258, 265 (Ind. Ct. App. 2004), trans. denied. Furthermore, we find that

       the evidence and the trial court’s unchallenged findings establish that this case

       is distinct from Rowlett in that during part of the CHINS and termination

       proceedings, Father was released from incarceration, i.e., from January 17, 2014

       until July 2015, and participated in some of DCS’s services until he finally

       ceased all cooperation even before he was incarcerated again. Although Father

       brazenly asserts that the reasons for removing the Children in the first place

       only related to Mother, the trial court, based on the unchallenged findings,

       clearly concluded that “Father’s habitual patterns of conduct demonstrate his

       lack of commitment to fulfilling his parental obligations to his [C]hildren.”

       (Appellant’s App. Vol. II, p.68).


[30]   The uncontested evidence reflects that during the seventeen-month period

       Father was not incarcerated, Father’s participation and involvement with DCS

       was minimal, to almost non-existent. Even though the trial court’s

       dispositional decree of October 16, 2014 had entered parental participation

       orders, Father did not begin any services until approximately April 2015, more

       than a year after his initial release. For about one month, Father had bi-weekly

       contact with FCM Brubaker. During that time, he also completed a substance

       abuse assessment and a parenting assessment, which reflected Father’s

       Court of Appeals of Indiana | Memorandum Decision 27A02-1704-JT-694 | September 6, 2017   Page 16 of 21
       tendency to minimize his violent nature and criminal history. Although

       additional testing had been court-ordered, Father failed to pursue any other

       services or to maintain contact with DCS.


[31]   Blaming the non-existent relationship with his Children on the no-contact order

       that remained effective during the entirety of these proceedings, we note that

       Father was not precluded from maintaining contact with FCM Brubaker, or

       participating in his court-ordered services. Instead of being pro-active in

       attempting to remain in the Children’s lives by following DCS’s

       recommendations, Father spreads the responsibility everywhere except himself.

       Although Father requested to place the Children with L.R. while awaiting his

       release from incarceration, Father himself testified that he was unsure the

       Children would remember her from previous interactions when they were much

       younger. In light of the therapist’s statement that the Children need to be

       placed in a home with stability and experience dealing with traumatic youth,

       and the CASA’s reflection that the Children’s behavioral progress was the

       greatest during times when they broke with their past, the trial court properly

       concluded that placement with L.R. would “not be a good option for the boys.”

       (Appellant’s App. Vol. II, p. 68). We affirm the trial court’s sentiment that

       “[p]lacement with Father’s wife does not address Father’s failure to follow

       through with [c]ourt-ordered services and fulfill his own parental obligations . .

       . nor does it address Father’s recurring criminal behavior, including crimes of

       domestic violence in the presence of the [C]hildren.” (Appellant’s App. Vol. II,

       p. 68). It is clear that Father refused to prioritize the needs of his Children by


       Court of Appeals of Indiana | Memorandum Decision 27A02-1704-JT-694 | September 6, 2017   Page 17 of 21
       failing to implement lasting changes to ensure that the Children would not

       suffer any future neglect. As such, the trial court did not err as there is

       sufficient evidence of a reasonable probability that the conditions resulting in

       the Children’s removal and continued placement outside the home will not be

       remedied. 4


                                                   B. Best Interests 5

[32]   When considering the best interests of a child, we recognize that the purpose of

       terminating a parent-child relationship is to protect the child, not to punish the

       parent. In re C.C., 788 N.E.2d 847, 855 (Ind. Ct. App. 2003), trans. denied.

       “[C]lear and convincing evidence need not reveal that the continued custody of

       the parent . . . is wholly inadequate for the child’s very survival[,] . . . it is

       sufficient to show . . . that the child’s emotional and physical development are

       threatened by the respondent parent’s custody.” K.T.K., 989 N.E.2d at 1234-35

       (quoting Bester, 839 N.E.2d at 148). To determine whether termination is in a

       child’s best interests, the trial court must “look beyond the factors identified by

       [DCS] and . . . look to the totality of the evidence.” A.D.S., 987 N.E.2d at

       1158. In formulating its determination, the “trial court must subordinate the

       interest of the parent to those of the child.” In re J.C., 994 N.E.2d 278, 290




       4
        Based on this determination, we need not address the alternative element of Indiana Code section 31-35-2-
       4(b)(2)(B) regarding whether the continuation of the parent-child relationship poses a threat to the Child’s
       well-being. See In re A.K., 924 N.E.2d at 220-21.
       5
         Although Father failed to formulate a Best Interests argument, we will address whether the termination is in
       ELR and EJR’s best interests because of “the parent-child relationship is one of the most valued relationships
       in our culture.” In re D.L.M., 725 N.E.2d 981, 983 (Ind. Ct. App. 2000).

       Court of Appeals of Indiana | Memorandum Decision 27A02-1704-JT-694 | September 6, 2017         Page 18 of 21
       (Ind. Ct. App. 2013), reh’g denied. “[C]hildren cannot wait indefinitely for their

       parents to work toward preservation or reunification—and courts ‘need not

       wait until the child is irreversibly harmed such that the child’s physical, mental

       and social development is permanently impaired before terminating the parent-

       child relationship.’” In re E.M., 4 N.E.3d at 648 (quoting K.T.K., 989 N.E.2d at

       1235). It is well established that “[p]ermanency is a central consideration in

       determining the [child’s] best interests.” K.T.K., 989 N.E.2d at 1235

       (alterations in original) (quoting In re G.Y., 904 N.E.2d at 1265).


[33]   Our courts have long held that “the recommendation by both the [DCS] case

       manager and child advocate to terminate parental rights, in addition to

       evidence that the conditions resulting in removal will not be remedied, is

       sufficient to show by clear and convincing evidence that termination is in the

       child’s best interests.” A.D.S., 987 N.E.2d at 1158. Here, the trial court was

       not only faced with the DCS’s recommendation to terminate Father’s parental

       rights, CASA Key advocated for a similar result. He testified that the absence

       of any relationship between the Children and Father created a “stability” which

       allowed the Children “to progress.” (Tr. p. 242). Based on his interaction with

       the Children, CASA Key confirmed that “whenever [the Children] have a

       change where they come back to something that was in their past, they just

       regress.” (Tr. p. 245). He emphatically reiterated that these Children “can’t

       afford to go back.” (Tr. p. 245).


[34]   The record supports an abundance of evidence that the Children have been

       harmed by their past experiences, to the point where testimony indicates that

       Court of Appeals of Indiana | Memorandum Decision 27A02-1704-JT-694 | September 6, 2017   Page 19 of 21
       they may have been—tragically—damaged irreversibly. Both therapists

       testified to the high stress level of the Children, their aggressiveness, and their

       emotional problems. Even working with the Children on a regular basis,

       progress has been very slow, with a limited chance for future success. While

       the prognosis for ELR is cautiously optimistic, EJR had a “much more

       damaged ability to attach and interact with somebody else,” than his older

       brother had. (Tr. p. 170).


[35]   Duecker emphasized the need to place both Children with families that are

       totally committed to their needs and have been trained to handle the type of

       extreme trauma these Children have suffered. At no point during Father’s

       testimony did Father acknowledge his sons’ psychological problems, accepted

       their need for treatment, or even inquired after their general wellbeing.


[36]   These young Children have suffered enough trauma; it is time for them to heal.

       Taking into account the recommendations of DCS and the CASA, along with

       the evidence of the Children’s psychological problems and their progress,

       Father’s lack of meaningful remediation or acceptance of his Children’s needs,

       we agree with the trial court’s determination that there is clear and convincing

       evidence that termination of Father’s rights is in the Children’s best interests.


                                             CONCLUSION
[37]   Based on the foregoing, we conclude that the trial court did not clearly err as

       DCS presented sufficient evidence to support the termination of Father’s

       parental rights.

       Court of Appeals of Indiana | Memorandum Decision 27A02-1704-JT-694 | September 6, 2017   Page 20 of 21
[38]   Affirmed.


[39]   Robb, J. and Pyle, J. concur




       Court of Appeals of Indiana | Memorandum Decision 27A02-1704-JT-694 | September 6, 2017   Page 21 of 21